IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
PATRICIA CLEMENSON, §
Plaintiff, §
V. § No. 3:18-0\/”1309~8
THE CBE GROUP, INC., §
Defendant. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

 

The United Statee Magistrate Judge made findings, conclusions, and a
recommendation in this case. No objections Were filed. The District Court reviewed
the proposed findings, conclusions, and recommendation for plain error. Finding
none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

SO ORDERED this § Zd`§§' of l\/Iarch, 2019.

KA’REN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

